Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffery Jeppsen on 01/27/2022.

The application has been amended as follows: IN THE CLAIMS

1.	(currently amended)  A method comprising:
receiving, by a demosaic module, a frame of raw pixels captured by an image capture sensor in an image capture unit having a color filter array, each location in the frame of raw pixels including one captured color pixel value and missing two color pixel values of a first color space;
generating, by the demosaic module for each location in the frame of raw pixels, a vertical color difference signal and a horizontal color difference signal using information from the frame of raw pixels; 
generating, by the demosaic module for each location in the frame of raw pixels that is missing a captured color pixel value of a first color component of the first color space, a reconstructed color pixel value of the first color component such that a captured color pixel value or a reconstructed color pixel value of the first color component is known for each location in the frame of raw pixels; and
transforming, by the demosaic module for each location in the frame of raw pixels and without using a color pixel value of a second color component of the first color space, the captured color pixel value or the reconstructed color pixel value of the first color component of the respective location to a brightness pixel value in a second color space that is different from the first color space;
 that is greater than one.

2.	(original)  The method of claim 1, wherein:
the first color component of the first color space comprises a green color component of the first color space; and
the second color component of the first color space comprises a red or a blue color component of the first color space.

3.	(original)  The method of claim 1, wherein transforming the captured color pixel value or the reconstructed color pixel value of the first color component of the respective location to the brightness pixel in the second color space for each location in the frame of raw pixels is performed without using a color pixel value of a third color component of the first color space.

4.	(canceled) 

5.	(original)  The method of claim 1, further comprising:
transforming, by the demosaic module for each location in the frame of raw pixels, the vertical color difference signal and the horizontal color difference signal of the respective location into chrominance pixel values in the second color space.

6.	(original)  The method of claim 1, wherein the first color space comprises a red color component, a green color component, and a blue color component.

7.	(original)  The method of claim 1, further comprising:

wherein generating the vertical color difference signal and the horizontal color difference signal for each location in the frame of pixels uses the vertical estimated color pixel value and the horizontal estimated color pixel value, wherein for the location in the frame of raw pixels having the captured color pixel value of the second color component of the first color space, the vertical color difference signal is generated based on the vertical estimated color pixel value of the first color component of the first color space, and the horizontal color difference signal is generated based on the horizontal estimated color pixel value of the first color component of the first color space.

8.	(currently amended)  A system comprising:
a processor; and
a memory communicatively coupled to the processor and storing instructions executable by the processor to:
receive a frame of raw pixels captured by an image capture sensor in an image capture unit having a color filter array, each location in the frame of raw pixels including one captured color pixel value and two missing color pixel values of a first color space;
generate, for each location in the frame of raw pixels, a vertical color difference signal and a horizontal color difference signal using information from the frame of raw pixels; 
generate, for each location in the frame of raw pixels that is missing a captured color pixel value of a first color component of the first color space, a reconstructed color pixel value of the first color component such that a captured color pixel value or a reconstructed color pixel value of the first color component is known for each location in the frame of raw pixels; and
;
wherein transforming the captured color pixel value or the reconstructed color pixel value of the first color component of the respective location to the brightness pixel in the second color space for each location in the frame of raw pixels comprises scaling the captured color pixel value or the reconstructed color pixel value of the first color component of the respective location with a scale factor that is greater than one.

9.	(original)  The system of claim 8, wherein:
the first color component of the first color space comprises a green color component of the first color space; and
the second color component of the first color space comprises a red or a blue color component of the first color space.

10.	(original)  The system of claim 8, wherein transforming the captured color pixel value or the reconstructed color pixel value of the first color component of the respective location to the brightness pixel in the second color space for each location in the frame of raw pixels is performed without using a color pixel value of a third color component of the first color space.

11.	(canceled) 

12.	(original)  The system of claim 8, the instructions further executable by the processor to:
transform, for each location in the frame of raw pixels, the vertical color difference signal and the horizontal color difference signal of the respective location into chrominance pixel values in the second color space.



14.	(original)  The system of claim 8, the instructions further executable by the processor to:
generate, for each location in the frame of raw pixels, a vertical estimated color pixel value and a horizontal estimated color pixel value using information from the frame of raw pixels, wherein for a location in the frame of raw pixels having a captured color pixel value of the second color component of the first color space, the vertical estimated color pixel value is of the first color component of the first color space, and the horizontal estimated color pixel value is of the first color component of the first color space;
wherein generating the vertical color difference signal and the horizontal color difference signal for each location in the frame of pixels uses the vertical estimated color pixel value and the horizontal estimated color pixel value, wherein for the location in the frame of raw pixels having the captured color pixel value of the second color component of the first color space, the vertical color difference signal is generated based on the vertical estimated color pixel value of the first color component of the first color space, and the horizontal color difference signal is generated based on the horizontal estimated color pixel value of the first color component of the first color space.

15.	(currently amended)  A non-transitory computer-readable medium storing instructions executable by a processor to:
receive a frame of raw pixels captured by an image capture sensor in an image capture unit having a color filter array, each location in the frame of raw pixels including one captured color pixel value and two missing color pixel values of a first color space;
generate, for each location in the frame of raw pixels, a vertical color difference signal and a horizontal color difference signal using information from the frame of raw pixels; 
generate, for each location in the frame of raw pixels that is missing a captured color pixel value of a first color component of the first color space, a reconstructed color pixel value of the first 
transform, for each location in the frame of raw pixels and without using a color pixel value of a second color component of the first color space, the captured color pixel value or the reconstructed color pixel value of the first color component of the respective location to a brightness pixel value in a second color space that is different from the first color space;
wherein transforming the captured color pixel value or the reconstructed color pixel value of the first color component of the respective location to the brightness pixel in the second color space for each location in the frame of raw pixels comprises scaling the captured color pixel value or the reconstructed color pixel value of the first color component of the respective location with a scale factor that is greater than one.

16.	(original)  The non-transitory computer-readable medium of claim 15, wherein:
the first color component of the first color space comprises a green color component of the first color space; and
the second color component of the first color space comprises a red or a blue color component of the first color space.

17.	(original)  The non-transitory computer-readable medium of claim 15, wherein transforming the captured color pixel value or the reconstructed color pixel value of the first color component of the respective location to the brightness pixel in the second color space for each location in the frame of raw pixels is performed without using a color pixel value of a third color component of the first color space.

18.	(canceled)

19.	(original)  The non-transitory computer-readable medium of claim 15, the instructions further executable by the processor to:


20.	(original)  The non-transitory computer-readable medium of claim 15, wherein the first color space comprises a red color component, a green color component, and a blue color component. 

21.	(previously presented)  The method of claim 1, wherein scaling with the scale factor increases the captured color pixel value or the reconstructed color pixel value of the first color component to a value that is set to be the brightness pixel value.

22.	(canceled) 

23.	(previously presented)  The method of claim 1, wherein the scale factor is configured to compensate for a lack of contribution of the second color component to the brightness pixel value.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant Application claims an image processing system/method that perform demosaicking process on acquired raw pixels of image data in RGB space to generate captured green pixel or reconstructed green pixel and to transform the generated pixel into brightness component in YCbCr space without using red pixels and blue pixels and with a scaling factor being greater than 1 on the green pixel.

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sung (US Pub. 20090174811 A1) teaches a video coding system that performs Bayer pattern direction video compression.
Li (US Pat. 10470720 B2) teaches a video coding system that performs image conversion with corrected brightness to red, green, and blue color space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ALBERT KIR/Primary Examiner, Art Unit 2485